Citation Nr: 0119070	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1941.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran filed a claim for special 
monthly compensation based on the need for the aid and 
attendance of another in October 1998.  He indicated he was 
then receiving treatment at VA Medical Center (VAMC) Oakland 
Park, Florida.  This claim was pending at the time of the 
veteran's death in February 1999.  The appellant, veteran's 
widow, filed a claim for DIC in March 1999.  A claim for 
accrued benefits is part of this claim.

The claim for accrued benefits based on the veteran's pending 
claim for special monthly compensation based on the need for 
the aid and attendance of another is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran was receiving treatment for his service-connected 
disabilities from VAMC Oakland Park, Florida, as recently as 
October 1998, which is only months before his death in 
February 1999.  Yet, the most recent treatment records 
present in the claims file are dated in December 1991.  In 
addition, no attempt has been made to obtain any records of 
hospitalization or treatment he veteran received in 
conjunction with or just prior to his death.  These records 
must be obtained.

Moreover, the Board notes that the veteran was service-
connected for various disabilities described as the residuals 
of encephalomyelitis which, in combination, were evaluated as 
100 percent disabling at the time of his death.  The 
regulations state that

[s]ervice-connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.

The regulations further note that where the service-connected 
disability affects vital organs as opposed to muscular or 
skeletal functions and is valuated as 100 percent disabling, 
debilitation may be assumed.  However, in the present case, 
the residuals of the service-connected disability are 
described as affecting upper and lower extremities, speech 
and vision.  Yet, encephalomyelitis itself is defined as 
"inflammation involving both the brain and spinal cord."  
See Dorland's Illustrated Medical Dictionary 550 (27th ed. 
1988).  Hence, the Board cannot say with certainty that the 
veteran's service-connected disability did not impair his 
ability to resist the colorectal cancer that is listed on the 
February 1999 death certificate as the sole cause of death.  
To this end, the Board finds that it is necessary to obtain a 
medical opinion.

By a rating dated in June 1987, the evaluation for the 
veteran's service-connected residuals of encephalomyelitis 
was increased from 0 percent to 30 percent from September 15, 
1986.

By a statement dated December 24, 1991, the veteran stated 
that he had received outpatient treatment for his service-
connected encephalomyelitis from 1986 to the present at the 
Oakland Park VA medical facility.  He requested that the RO 
obtain a copy of his outpatient treatment records for the 
purpose of reopening his claim and re-evaluating his service 
connected disability.

VA outpatient treatment records were received in January 1992 
for the period from January 5, 1988, through December 24, 
1991, and the veteran was accorded an examination for 
disability evaluation purposes in March 1992.

By a rating dated in May 1992, the residuals of the veteran's 
service-connected residuals of encephalomyelitis were 
separately rated and evaluated in combination as 100 percent 
disabling from January 8, 1991.  Inasmuch as the veteran was 
rated as 100 percent disabling from January 1991 and he died 
in February 1999, he was not in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding his death.  The appellant contends that the 
veteran "should have been rated at a higher disability rating 
of 100% prior to the year 1991."  

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that a 
VA claimant might receive § 1318 DIC under any of the three 
following theories:  

(1)  If the veteran was in actual receipt of 
compensation at a total disability rating for 10 
consecutive years preceding death; 

(2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error 
(CUE) in previous final RO decisions and certain 
previous final Board decisions, or; 

(3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the 
veteran's death and the laws then or subsequently made 
retroactively applicable, the veteran hypothetically 
would have been entitled to receive a total disability 
rating for a period or periods of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  

Cole v. West, 13 Vet. App. at 274; see also Carpenter v. 
West, 11 Vet. App. 140 (1998), and Wingo v. West, 11 Vet. 
App. 307 (1998).

In Marso v. West, 13 Vet. App. 260 (1999), the Court pointed 
out that the implementing regulation for § 1318(b) provides 
that, except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's life time 
(emphasis added).  See 38 C.F.R. § 20.1106.  Before 38 C.F.R. 
§ 20.1106 was promulgated, claims under § 1318(b) were not 
excluded from the general principle that issues in a 
survivor's claim for benefits would be decided without 
consideration of rating decisions during the veteran's life 
time.  38 C.F.R. § 20.1106 became effective in March 1992 and 
the appellant's claim for DIC benefits in this case was 
received in March 1999.  38 C.F.R. § 20.1106 is thus 
applicable to the present appeal and its effect is to require 
VA to adjudicate the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318(b) by giving full consideration to all 
final rating decisions made during a veteran's lifetime.  
That is, final rating decisions during the veteran's life 
time are controlling when determining if, under 38 U.S.C.A. 
§ 1318(b), at the time of a veteran's death, he had been 
entitled to compensation for a total disability rating for 10 
continuous years immediately preceding the veteran's death.  
The Court in Marso held that where a final VA determination 
had denied a veteran's total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his death, a survivor under 38 U.S.C.A. 
§ 1318(b) must demonstrate clear and unmistakable error (CUE) 
in the prior VA determination in order to establish 
eligibility under 38 U.S.C.A. § 1318(b)(1).  See also 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

Because 38 C.F.R. § 20.1106 is applicable to the present 
appeal which was initiated by the appellant's claim in March 
1999, the appellant in the present case will need to 
demonstrate CUE in any final rating decision which acted to 
preclude the veteran from receiving a total disability rating 
for 10 years prior to his death in order to prevail upon her 
claim for DIC benefits under 38 U.S.C.A. § 1318(b).  A review 
of the record demonstrates that the appellant has not in the 
past been informed of the evidence necessary to successfully 
prosecute an appeal for DIC under § 1318 and she has not 
presented any cogent claim of CUE for the Board to address on 
appeal.  Accordingly, the Board will remand this case to 
provide the appellant and her representative with notice of 
the type of evidence and argument necessary to prevail on her 
appeal and to provide her with the opportunity of presenting 
such evidence or argument to the RO for initial 
consideration.

In Timberlake, the Court noted the requirements that a DIC 
claimant, who would seek to establish entitlement pursuant to 
a § 1318 CUE claim, must provide at least the following:  The 
date or approximate date of the decision sought to be 
attached collaterally, or otherwise provide sufficient detail 
so as to identify clearly the subject prior decision, and 
must indicate how, based on the evidence of record and the 
law at the time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to have been 
receiving a total disability rating for 10 years immediately 
preceding the veteran's death.  Supra at 135-136.  

The appellant is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran prior to his death.  
The RO should also request the appellant 
to authorize release of private medical 
records to VA.

2.  The RO should request that all 
identified health care providers furnish 
eligible copies of all medical records of 
treatment accorded the veteran prior to 
his death.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran from the VAMC 
Oakland Park, Florida, that are not 
already of record.

3.  The RO should advise the appellant 
that an opinion from the physician who 
signed the death certificate and/or the 
physician who treated him for his 
colorectal cancer concerning the effect 
of the veteran's service-connected 
disabilities on the cause of his death 
would be helpful in substantiating her 
claim for VA benefits.  The physician(s) 
should be requested to offer an opinion 
as to whether the veteran's service-
connected residuals of encephalomyelitis 
resulted in debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of the 
colorectal cancer identified as the 
disease primarily causing death.

4.  If an opinion is not received from 
the veteran's treating physician, or if 
the RO determines that another opinion is 
otherwise required, the RO should refer 
the records in this case to a VA 
physician for an opinion concerning the 
effect of the veteran's service-connected 
disabilities on the cause of his death.  
After reviewing the records, the 
physician should be asked to offer an 
opinion as to whether it is as likely as 
not that the veteran's service-connected 
disabilities caused his death or 
contributed substantially or materially 
to the cause of death, or that it is as 
likely as not that the debilitating 
effects and general impairment of health 
caused by the veteran's service-connected 
residuals of encephalo-myelitis rendered 
the veteran materially less capable of 
resisting the effects of the colorectal 
cancer identified as the disease 
primarily causing death.  In the 
alternative, the physician should be 
requested to offer an opinion as to 
whether it is as likely as not that the 
colorectal cancer identified as the cause 
of death is related to any incident of 
the veteran's active service.

5.  The RO should send a notice to the 
appellant advising her that she needs to 
be more specific in her claim for DIC 
benefits under 38 U.S.C.A. § 1318.  She 
should be asked to identify any prior 
decision which she feels contains error, 
and indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for 10 years 
immediately preceding his death.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

